Citation Nr: 0910034	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-23 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for flat 
feet.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cervical and lumbar facet arthropathy/spondylosis/myofascial 
syndrome with radiculopathy (back disability).

3.  Entitlement to service connection for flat feet.

4.  Entitlement to service connection for a back disability, 
to include as secondary to flat feet.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision rendered by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In October 2003 the Board denied service connection for 
entitlement to service connection for flat feet and a back 
disability.  The Veteran did not appeal.  In February 2005, 
the Veteran requested that his claims for service connection 
be reopened and, in January 2006, the RO determined that new 
and material evidence had not been received to reopen the 
claims.  The Veteran appealed and, in June 2007, in a 
statement of the case, the RO readjudicated the claims and 
determined that no new and material evidence had been 
received to reopen the claims.  Regardless of the RO's 
determination on the matter of reopening the Veteran's claims 
for service connection, that decision is not binding on the 
Board, and the Board must decide whether new and material 
evidence has been received to reopen the claims.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  

In this decision, the Board will reopen the Veteran's claims.  
The issues of entitlement to service connection for flat feet 
and a back disability, above, will be addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Service connection for a flat feet was denied by an 
October 2003 final Board decision.

2.  Service connection for a back disability was denied in an 
October 2003 final Board decision. 

3.  Most recently, the RO, in a January 2006 rating decision, 
denied the Veteran's request to reopen his claims for 
entitlement to service connection for flat feet and a back 
disability.  

4.  The additional evidence received since the October 2003 
Board decision is new and material and raises a reasonable 
possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  The October 2003 Board decision which found that new and 
material evidence had not been received to reopen the claim 
for service connection for flat feet is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2008).

2.  The October 2003 Board decision which found that new and 
material evidence had not been received to reopen the claim 
for service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 
(2008).

3.  New and material evidence has been received since the 
October 2003 Board decision to reopen the claim of service 
connection for flat feet.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  New and material evidence has been received since the 
October 2003 Board decision to reopen the claim of service 
connection for a back disability.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claims, letters 
sent in May 2005 and December 2005 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006) 
(holding that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim).  The Veteran was 
notified of the basis for the prior denial of his claims and 
of evidence that was needed to reopen his claims.  He was 
also notified of the evidence that was needed to substantiate 
his claims; what information and evidence that VA will seek 
to provide and what information and evidence he was expected 
to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in December 2005 in connection 
with his claims.  See 38 C.F.R. § 3.159(c)(4).  The Board 
further notes that an April 2006 attempt to locate private 
records from Dr. Hays was unsuccessful.  A response letter 
indicated that the Veteran was seen one time by Dr. Hays 
since 1998 and that the records were destroyed after five 
years.  

An April 2006 letter provided the Veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claims and 
of the evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

However, before reaching the merits of the Veteran's claims, 
the Board must first rule on the matter of reopening of the 
Veteran's claims.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the 
claims to be reopened.  Jackson v. Principi, supra; Barnett 
v. Brown, supra.  

As noted above, service connection for flat feet and a back 
injury was denied by the Board in October 2003.  There was no 
appeal of this decision, and it became final.  Therefore, the 
laws and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the Board shall be final and binding on all 
field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the October 2003 
Board decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claims for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Evidence of record at the time of the October 2003 Board 
decision consisted of service treatment records, Social 
Security Administration (SSA) records from 1995 to 1999, 
private treatment records from 1998 to 2001, VA treatment 
records from 2000 to 2002, a July 2002 letter from Dr. 
Taylor, and October 2002 and March 2003 hearing transcripts.

A review of the Veteran's service records reveals that at the 
time of the Veteran's service induction examination in April 
1965, the Veteran's lower extremities were explicitly 
determined to be "abnormal," and the examiner noted that the 
veteran was suffering from 3rd degree pes planus (flat feet) 
bilaterally.  The service records for the Veteran's remaining 
years of service do not contain any references to the 
Veteran's flat feet.  At the time of a report of medical 
history in October 1968, the Veteran checked the box for "no" 
when asked to indicate whether he had ever had, or currently 
had, any foot trouble.  The actual report of medical 
examination at separation, also dated in October 1968, did 
not note pes planus, and the examiner indicated that the 
veteran's lower extremities were "normal."  A VA outpatient 
treatment note dated in March 2001 indicates the veteran 
complained of pain in his feet and sought orthotics for 
treatment of his flat feet.  A diagnosis of pes planus was 
rendered at that time.  

With regard to a back disability, the Veteran's service 
records were void of any complaints of or treatment for back 
pain or problems.  VA treatment records from 2000 to 2002 
revealed multiple treatments for complaints of chronic back 
pain.  Private treatment records and SSA records revealed the 
Veteran was treated for chronic back pain and back problems 
on multiple occasions.  These records also indicated a 
diagnosis of cervical and lumbar facet arthropathy, 
spondylosis, myofascial syndrome with radiculopathy, and 
possible osteoarthritis.  In a July 2002 letter, Dr. Taylor 
opined that the Veteran's degenerative disc disease was 
directly related to his flat feet.  Dr. Taylor reasoned that 
the lack of arch support in the feet creates pressure in the 
spine.

Hearing transcripts indicate that the Veteran, in essence, 
testified that no one told him he had flat feet at the time 
of his enlistment physical, however, during basic training 
his ankles and knees began swelling up, particularly after 
marching and standing for long periods.  He indicated that he 
was sent to the hospital, where he was treated for 3 days 
prior to being transferred to sick bay, where he stayed for 2 
to 4 weeks and was treated with bed rest and the use of 
crutches.  He stated that he never had any problems with his 
feet prior to enlistment.  He also stated that he never 
sought treatment for his feet in service after basic 
training, and did not tell the examiner about any foot 
problems when he was discharged because he just wanted to get 
out of the service.  He indicated that his feet became 
problematic about 10 weeks after discharge, at which time he 
sought and received special orthotics shoes from a private 
doctor whose name he did not recall who worked for a company 
which had since been bought out by another business.  At the 
time of this hearing, the Veteran submitted a receipt which 
he stated indicated payments for orthopedic shoes.  The 
receipt is dated December 1992, and shows that the Veteran 
received men's oxford shoes.  There are also handwritten 
notes at the bottom of this page, apparently added by the 
Veteran, indicating that checks were also written to this 
business in July 1977, June 1978 and October 1978, and 
indicating that these notations were "to show I did have 
problems with my feet after I did come out of service."  The 
Veteran also submitted copies of the referenced canceled 
checks.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the October 2003 Board decision 
denied the Veteran's claim because he was unable to furnish 
any competent evidence that his flat feet were incurred in or 
aggravated by active service, and therefore, his back 
disability could not be service connected on a secondary 
basis regardless of the strength of the evidence showing a 
causal connection between the Veteran's flat feet and back 
disorder.  Furthermore, the Board noted that the Veteran did 
not claim that his back disability was due to service, rather 
he maintained that it was due to his flat feet.

The evidence of record since the October 2003 Board decision 
includes 2005 VA treatment records, a December 2005 VA 
examination report, a February 2005 letter by Dr. Taylor, a 
March 2005 letter from Dr. Hays, and a March 2006 lay 
statement by the Veteran's spouse.  

VA treatment records indicate the Veteran was treated for 
arthritis.  In December 2005 VA examination, the Veteran's 
flat feet and back disability were evaluated.  Upon 
examination, the examiner diagnosed bilateral flat feet and 
noted only mild weight bearing pes planus in the right foot.  
The examiner noted that the Veteran's arches were adequate 
without weight, but disappeared upon standing.  The examiner 
opined that the Veteran's flat feet condition was not 
aggravated by service, nor was it caused by or the result of 
service.  The examiner based his opinion on the fact that the 
Veteran's condition existed at the time of induction into 
service, but his separation examination showed normal 
findings.  

The examiner also noted that there was no evidence that the 
Veteran's back disability was related to his flat feet.  The 
examiner based his opinion on the fact that the Veteran did 
not experience knee or hip pain which would indicate that the 
back disability was due to the flat feet.  

In a February 2005 supplemental letter to the prior July 2002 
letter, Dr. Taylor reiterated that the Veteran's spinal disc 
degenerataion was directly related to this flat feet 
condition and the marching he did in service.  In a March 
2005 letter, Dr. Hays indicated that he had assessed the 
Veteran's flat feet and back disability one month prior.  He 
opined, based on a review of the Veteran's circumstances and 
history, that the Veteran's flat feet were aggravated by 
service and that it is likely that his current back 
disability is related to his flat feet.  In March 2006, the 
Veteran's spouse reported that she witnessed the veteran 
experience swelling and pain in his feet and back.  

The private medical opinion by Dr. Hays is "new" because it 
has not previously been submitted and is "material" because 
it represents a favorable nexus opinion that raises a 
reasonable probability of substantiating the claims.  See 38 
C.F.R. § 3.156.  Accordingly, the Board finds that new and 
material evidence has been submitted.  Therefore, the claims 
are reopened.  


ORDER

To the extent that new and material evidence has been 
received to reopen the claim for service connection for flat 
feet, the appeal is granted.  

To the extent that new and material evidence has been 
received to reopen the claim for service connection for a 
back disability, the appeal is granted.  


REMAND

The record reflects a diagnosis of flat feet and a diagnosis 
of cervical and lumbar facet arthropathy, spondylosis, 
myofascial syndrome with radiculopathy and possible 
osteoarthritis.  

The Veteran contends that his current back disorder is 
related to his flat feet condition that was aggravated during 
service.  The Veteran reported that the arches in his feet 
were flattened by the marching and standing for 16 hours per 
day during basic training drills.  The Veteran contends that 
he had no trouble with his feet prior to service and that 
since service, he has experienced pain and swelling in his 
feet and has used orthotics as treatment.  He also contends 
that he has experienced pain in his back since service and 
that his current back disability is due to his flat feet.  
While entirely competent that to report pain in his feet and 
back, the Veteran is not competent to render an opinion as to 
whether his flat feet were aggravated by service or whether 
his current back disability is due to his flat feet.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

While, Dr. Hays opined, based on a review of the Veteran's 
circumstances and historical data, that the Veteran's flat 
feet were aggravated by service and that his current back 
disability is related to his flat feet, this opinion appears 
to be based solely on the report of the Veteran's history.  
Dr. Hays did not discuss prior examination reports or service 
records, nor did he provide any clear reasoning for his 
opinion.  

The Board notes that the opinion provided by Dr. Hays was not 
considered by the December 2005 VA examiner because it was 
not of record at that time.  The Board further notes that the 
letter from Dr. Hays indicates that the Veteran was treated 
by a neurosurgeon, Dr. Raven, at the Lexington Clinic Group; 
however, these treatment records have not been associated 
with the claims file.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

In this case, the Veteran has been diagnosed with flat feet 
and a back disability.  The Veteran is competent to report 
that he experienced pain in his feet and back during and 
since service.  Although the Veteran has previously undergone 
a VA examination, a new examination is necessary to determine 
whether; 1) the Veteran's flat feet were aggravated by 
service and; 2) whether the Veteran's current back disability 
is related to his flat feet.  See McLendon.  Furthermore, the 
Board notes the existence of outstanding treatment records 
and VA has a duty to assist the Veteran to attempt to obtain 
these records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  
The Board finds that once the additional evidence is added to 
the record, the Veteran should be afforded a new examination 
in compliance with VA's duty to assist.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 
377 (1994); VAOPGCPREC 11-95 (1995).  



Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated him for his 
flat feet and back disability since 
discharge from service.  Specifically, 
the RO/AMC should request all treatment 
records from Dr. Raven at the Lexington 
Clinic Group in Lexington, Kentucky for 
the disabilities described above.  After 
securing the necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.

2.  The Veteran should undergo VA 
examination to determine the most likely 
etiology of his flat feet.  The examiner 
should specifically comment as to whether 
it is as likely as not (i.e., to at least 
a 50-50 degree of probability) that the 
Veteran's flat feet are related to or 
were aggravated by service or whether 
such etiology is unlikely (i.e., less 
than a 50-50 probability).  

The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.

3.  The Veteran should undergo VA 
examination to determine the most likely 
etiology of his back disability.  The 
examiner should specifically comment as 
to whether it is as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the Veteran's back 
disability is related to service or 
whether such etiology is unlikely (i.e., 
less than a 50-50 probability).  

The examiner should also specifically 
comment as to whether it is as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the Veteran's back 
disability is related to his flat feet or 
whether such etiology is unlikely (i.e., 
less than a 50-50 probability).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


